Citation Nr: 0031430	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound (SFW) of the right distal tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970 with service in the Republic of Vietnam from August 1968 
to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied a rating in excess 
of 10 percent for scar of the right distal tibia.  In 
February 2000, the Board rephrased the issue on appeal, and 
remanded the claim for further development.

In February 2000, the Board referred to the RO the issues of 
service connection for hypertension as secondary to service 
connected PTSD, an increased rating for shell fragment wounds 
of the left lower extremity, and clear and unmistakable error 
(CUE) in failing to grant separate compensable evaluations 
for muscle group injuries of both lower extremities due to 
service connected shell fragment wounds.  To date, the RO has 
not addressed these issues and they are referred again for 
appropriate action.  

The Board also notes that, in February 2000, the Board denied 
as not well grounded claims for service connection for 
hypertension and a skin disorder other than chloracne due 
exposure to Agent Orange.  In September 2000, the "Veterans 
Claims Assistance Act of 2000" was enacted into law which, 
among its provisions, provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999.  See H.R. 4864, "Veterans Claims 
Assistance Act of 2000."  These claims are also referred to 
the RO for appropriate action.



FINDING OF FACT

The residuals of SFW to the right distal tibia consists of 
retained metallic foreign body in the anterior soft tissues 
and tibial bone, complaint of pain and fatigue, some loss of 
ankle motion and tender scarring, but absent evidence of 
prolonged hospitalization, prolonged infection, sloughing of 
soft parts, intermuscular scarring, loss of deep fascia, or 
loss of muscle substance.


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for residuals 
of SFW of the right distal tibia have been met.  38 U.S.C.A. 
§§ 1155, 1157 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.56, 
4.71a, 4.72, 4.118, Diagnostic Codes 5312, 7803- 5 (1997- 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a rating in 
excess of 10 percent for residuals of SFW of the right distal 
tibia.  Historically, his service medical records initially 
show treatment for fragment wounds to the right lower leg on 
January 9, 1969.  A January 12, 1969 entry noted that his 
duty status was up to 1st Sergeant, and that he had no 
physical reason for crutches.  He was treated for an 
infection which was described as "minimal" and "slight" on 
the 16th and the 20th, respectively.  On January 30, 1969, he 
complained of right leg pain and tenderness, but his physical 
examination was negative for swelling or limitation of 
motion.  At that time, his x- rays were reviewed and he was 
determined fit for duty.

Post- service, the appellant complained of constant severe 
pain with numbness of his right ankle on VA examination in 
November 1972.  At that time, he reported a history of 
incurring multiple small SFW's which did not require 
hospitalization.  On physical examination, his gait was 
normal but he had a poor heal and toe walk due to complaint 
of pain in the right calf and ankle.  The only identifiable 
scar consisted of a 2 millimeter (mm.), slightly depressed, 
non- tender, non- adherent scar over the mid- point of the 
right anterior tibia.  He had full range of motion of the 
right knee and ankle with complaint of pain in all places of 
motion of the ankle.  He also complained of tenderness on 
pressure and manipulation of the calf muscles.  His x- ray 
examination revealed a few patchy areas of soft tissue 
shrapnel about the tibia and fibula, but there were no bony 
abnormalities.  He was given a diagnosis of residuals of SFW 
of right leg.

In a rating decision dated in December 1972, the RO granted 
service connection for residuals, SFW of the right leg, and 
assigned an initial non- compensable disability evaluation.

A December 1972 VA hospital summary recorded the appellant's 
additional complaint of intermittent pain and swelling over 
the distal one- third of the tibia over the anterior surface 
of the tibial bone.  This area, which was about 1 centimeter 
(cm.) in diameter, was painful to palpation and daily 
walking, but did not move with dorsi or plantar flexion of 
the foot.  Otherwise, his examination was unremarkable and 
without indications of a neuroma.  Under local anesthesia, he 
had a small piece of shrapnel removed from beneath the skin 
on the anterior surface of the tibia.   In January 1976, he 
underwent excision of retained shrapnel and a small amount of 
copious reactive tissue of the right medial malleolus.  A VA 
orthopedic examination, dated in September 1976, was 
significant for scars (one tender) of the right lower 
extremity with retained foreign body.

In a rating decision dated in November 1976, the RO assigned 
a 10 percent rating for tender scar of the right medial foot 
with retained foreign body.  In February 1977, the RO 
assigned a noncompensable rating for scar, SFW, right tibia.

A July 1977 VA orthopedic examination was significant for a 
tender scar on the right foot with mild to moderate symptoms 
and a tender scar from the SFW wound of the right tibia with 
recurrent mild symptoms.  At that time, an x- ray examination 
showed small metallic fragments, which were unchanged from 
previous examination, without evidence of degenerative 
changes.

The appellant's VA clinical records next show that he 
underwent removal of a small 1 to 2 mm. flake of metal in the 
right distal anterior tibial area in May 1978.  At this time, 
it was noted that the metallic fragment was not thought to be 
the source of his pain as it was well- encased in fibrous 
tissue.  An October 1979 letter from G.H.L., M.D., noted 
manifestations of painful right ankle movement and pitting 
edema.  A November 1979 VA orthopedic examination confirmed 
the tenderness of the scars, and noted full range of motion 
of the right ankle with complaint of pain on eversion and 
inversion.  His x- ray examination remained unchanged without 
evidence of osteomyelitis or further abnormality.

A January 1984 VA examination was negative for any vascular 
or neurological components to his SFW injury to the right 
lower extremity, and his scars were well- healed, moveable 
and non- tender.

In a rating decision dated in February 1984, the RO, in 
pertinent part, reduced the rating for the SFW of the right 
tibia to from 10 percent to noncompensable.

The appellant's VA clinical records next show his May 1989 
complaint that Motrin was not helping his leg pain.  On VA 
scar examination, dated in November 1996, he primarily 
complained of increased pain in the area of the distal right 
tibia which occurred on a daily basis.  He denied pain on 
rest.  His scar of the right tibia was tender and painful to 
touch.  He manifested some limitation of motion of the ankle, 
but it was difficult to determine whether such limitation was 
associated with the scar or intrinsic ankle disease.  He was 
capable of right ankle dorsiflexion from 0 to 7 degrees and 
plantar flexion to 35 degrees as opposed to left ankle 
dorsiflexion of 10 degrees and plantar flexion to 35 degrees.  
His x- ray examination was significant for a punctuate 
metallic density in the soft tissues anterior to the distal 
tibial shaft.  He was given a diagnosis of SFW of the right 
tibia resulting in two scars, conspicuously tender on 
palpation, and retained shrapnel fragments.  Polaroid 
photographs taken of the right ankle are associated with the 
claims folder.

The appellant's VA clinical records reveal a November 1996 x- 
ray examination which showed a less than 1 cm. metallic 
fragment within the bone of the tibia located anterolaterally 
in the distal tibial shaft with the junction of the 
metaphysis.  There was also a tiny punctuate metallic density 
projecting in the anterior soft tissue.  A September 1997 
consultation revealed two small, firm nodules at the lower 
right extremity.   

In March 1997 rating decision, the noncompensable rating for 
the SFW, right tibia, was increased to 10 percent.

On VA scar examination, dated in April 1998, the appellant 
complained of pain in his lower right leg with shrapnel 
"bumps" that were working their way out.  He also 
complained of leg tiring with walking.  His scars were tender 
to palpation and mildly hypopigmented, but absent adherence, 
irregularity, ulceration, elevation, depression, tissue loss, 
inflammation, edema, keloid formation or disfigurement.  His 
right ankle showed good range of motion with complaint of 
tenderness and "pulling" sensation on plantar flexion.  He 
was given a diagnosis of post shrapnel injury to the right 
ankle with residual symptomatic scarring.  His VA clinical 
records next show his July 1998 complaint of moving shrapnel 
in his right ankle which was bothersome.  At that time, his 
physical examination revealed tender, firm and moveable 
nodules about 4 inches inferior and lateral to tibial 
tuberosity.  

During his appearance before the undersigned in March 1999, 
the appellant testified to incurring his original SFW injury 
after being hit by a propelled grenade in service.  He 
recalled field hospital treatment with surgical removal of 
shrapnel.  He was issued crutches and placed on light duty 
for a period of 4 weeks.  Thereafter, he continued to 
manifest constant pain in the lower right extremity.  Post- 
service, he had shrapnel removed by VA on three separate 
occasions in the 1970's.  He currently complained of constant 
pain which was exacerbated by cold weather and treated with 
800 milligrams of Ibuprofen.  He also experienced leg fatigue 
upon prolonged use.  His doctors informed him that he had 
some shrapnel fragments in the bone of his ankle.  His scars 
were painful and kept him up at night.  His spouse recalled 
doctors saying that the retained shrapnel could not be 
removed without causing muscle damage.  

A February 1999 VA clinical record noted hypertrophic scar 
tissue of the right lower extremity which was negative for 
erythema or drainage.  In December 1999, he was seen for a 
surgical consultation as migration to skin from bone of the 
shell fragment had occurred.

On VA muscle examination, dated in May 2000, the appellant 
primarily complained of weakness in his lower right extremity 
with difficulty walking distances greater than 200 feet.  He 
stated that no particular activity alleviated his weakness, 
but he did not require a brace.  On physical examination, he 
showed 2 degrees of dorsiflexion passively to 20 degrees on 
the right as compared to 2 degrees of dorsiflexion actively 
to 20 degrees on the left.  There was no gross atrophy.  
There was a 3 cm. anterior right ankle dorsum scar which was 
not painful to palpation.  During examination, he was able to 
dress and undress while putting one leg in his pants at a 
time while standing on the other leg.  His x- ray examination 
revealed two very small pinpoint fragments of metal on the 
right ankle.  He was given a diagnosis of SFW without 
functional limitation on objective examination but complaint 
of subjective weakness.  His severity of any muscle group 
injury was no greater than slight, without atrophy, and 
subjective complaint of weakness.

For VA compensation purposes, the severity of a muscle 
disability is assessed by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  On July 3, 1997, new regulations became effective 
with respect to the criteria to be considered in muscle 
injury cases.  62 Fed.Reg. 30235, 30238 (June 3, 1997).  
Prior to the effective date of the new regulations, the 
appellant's claim for an increased rating may only be 
evaluated according to the older regulatory standard.  VA 
O.G.C. Prec. 3-2000 (April 10, 2000).  However, pursuant to 
the holding of the U.S. Court of Appeals for Veterans Claims 
in Karnas v. Derwinski, 1 Vet.App. 308 (1991) and the 
statutory provision of 38 U.S.C.A. § 5110(g), the appellant's 
claim for an increased rating must be considered under both 
the old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

The evidence shows that the appellant incurred a SFW to the 
right tibia with retained foreign body in the anterior soft 
tissues.  This disability is ratable as an injury to Muscle 
Group XII under Diagnostic Code 5312.  38 C.F.R. § 4.73 
(2000).  This diagnostic code contemplates disability 
involving the anterior muscles of the leg, such as the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus and peroneus longus muscles, and affecting 
the functions of dorsiflexion, extension of toes and 
stabilization of the arch.  A noncompensable disability 
evaluation is warranted for a "slight" muscle disability.  
A 20 percent rating is warranted for a "moderate" muscle 
disability.  A 30 percent rating is warranted for a 
"moderately severe" muscle disability.

The Board notes that VA's regulatory changes in July 1997 
were intended to be organizational, rather than substantive, 
in nature.  See generally 62 Fed.Reg. 30235, 30238 (June 3, 
1997).  With respect to the regulatory classifications muscle 
injuries, such as "slight," "moderate" and "moderately 
severe," the Board finds that the specific rating criteria 
indeed remains essentially unchanged without any substantive 
effect.  As such, the Board will adhere to the organizational 
structure and definitions currently in effect for ease of 
reference.

Pursuant to 38 C.F.R. § 4.56, a disability should be 
classified as slight when there is a simple wound of muscle 
without debridement or infection, service department records 
showing superficial wound with brief treatment and return to 
duty, and no cardinal signs or symptoms of muscle disability.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
through- and- through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History should 
include evidence of in- service treatment for the wound, as 
well as a record of consistent complaints of one or more 
cardinal symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000).

A disability should be classified as moderately severe when 
there was a through-and- through or deep penetrating wounds 
by small high- velocity missiles or large low-velocity 
missiles, with debridement, prolonged infection, sloughing of 
soft parts or intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of a wound 
of severe grade, and consistent complaints of symptoms of 
muscle wounds.  Objective findings should include relatively 
large entrance and (if present) exit scars indicating the 
track of the missile through important muscle groups, with 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (2000).

Finally, a disability should be classified as severe when 
there is a deep penetrating wound due to high velocity 
missile, or explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaint should include cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries, and if present, evidence of inability 
to keep up with work requirements.  Objective findings show 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the muscle.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicated severe impairment of 
function.  An x- ray may show minute multiple scattered 
foreign bodies.  Palpation of the muscles shows moderate or 
extensive loss of deep fascia or of muscle substance, soft or 
flabby muscles in the wound area.  38 C.F.R. § 4.56(d)(4) 
(2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2000).

The Board, having considered the provisions of 38 C.F.R. 
§§ 4.3, 4.7, and 4.56, finds that a rating of 10 percent is 
warranted under Diagnostic Code 5312 for the SFW involving 
the right distal tibia.  This assignment is based on medical 
evidence showing that the appellant suffered a SFW which 
required removal of shrapnel and brief treatment for a slight 
infection in service.  Residuals include small retained 
foreign body in the anterior soft tissues as well as a small 
metallic fragment within the bone of the tibia.  He has 
undergone several post- service surgical removals of foreign 
bodies, and there is a well- documented history of complaint 
of pain and fatigue upon use with some loss of motion of the 
right ankle.  In the Board's opinion, such disability is 
consistent with a finding of a "moderate" muscle disability 
under the provisions of 38 C.F.R. § 4.56(d)(2).  As such, the 
Board finds that the appellant is entitled to a 10 percent 
disability evaluation for SFW of the right distal tibia under 
Diagnostic Code 5312.

However, the appellant's service medical records clearly show 
that his SFW wound did not require prolonged hospitalization 
or treatment for prolonged infection in service.  
Additionally, there is no evidence of sloughing of soft 
parts, intermuscular scarring, loss of deep fascia, or loss 
of muscle substance.  As such, the evidence of record 
preponderates against a higher rating still under Diagnostic 
Code 5312.  See 38 C.F.R. § 4.56(d)(3) (2000).

In assigning this disability rating, the Board notes that the 
10 percent rating under Diagnostic Code 5312 is independent 
of any rating for the scar residuals.  Scars may receive 
separate ratings based upon appearance, healing, and/or on 
impairment of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803- 5 (2000).  See also Esteban 
v. Brown, 6 Vet.App. 259 (1994) (separate schedular 
evaluations warranted where applicable diagnostic codes apply 
to different manifestations of the same disability).  In this 
case, the evidence of record shows a recent history that the 
SFW scar over the anterior right tibia was objectively tender 
with migration of shrapnel to the skin.  Based upon this 
evidence, the Board finds that the appellant is also entitled 
to a separate 10 percent rating for his scar disability 
pursuant to Diagnostic Code 7804.  With application of 
38 C.F.R. § 4.25, pertaining to the combined ratings table, 
the disability is 20 percent in combination.

In deciding this case, the Board notes that the appellant has 
been provided a VA medical examination with review of his 
claims folder in an attempt to substantiate his entitlement 
to the benefits sought.  The Board further notes that the RO 
has attempted to obtain all medical records identified by the 
appellant as pertinent to his claim on appeal, and the 
appellant has testified before the undersigned in support of 
his claim.  Accordingly, the Board is of the opinion that all 
reasonable efforts have been undertaken to develop this 
claim.  Furthermore, the appellant has been fully apprised of 
the applicable laws and the types of evidence needed to 
support his claim.  As such, the Board finds that the RO has 
complied with the requirements of the recently enacted 
changes to 38 U.S.C.A. §§ 5103 and 5103A, and no prejudice 
results to the appellant in deciding this case on appeal.  
See H.R. 4864, "Veterans Claims Assistance Act of 2000" (to 
be codified at 38 U.S.C.A. §§ 5103 and 5103A).





ORDER

An increased rating for SFW, right tibia, is granted to 20 
percent, subject to the criteria which govern the payment of 
monetary awards.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


